Citation Nr: 1734274	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  09-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for status post shrapnel wound right thumb and index finger. 

2.  Entitlement to an evaluation in excess of 10 percent for a right wrist condition, to include scarring.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1964 to April 1966.  His service medals and decorations include the Purple Heart Medal and Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

Pursuant to a March 2017 Board remand, the Veteran was scheduled for a VA examination to further develop his claim.  However, he failed to report to that examination and as of date, the Board has not received a statement of good cause explaining his failure to appear.  The Veteran's representation submitted a letter dated July 2017 requesting advancement of the Veteran's appeal on the Board's docket.  

The matter is now before the Board for appellate consideration.  



FINDINGS OF FACTS

1.  The Veteran's post shrapnel wound of the thumb and index finger was manifested by numbness and tingling.  

2.  The Veteran's wrist scars do not result in a limited range of motion to a compensable degree.  

3.  The Veteran's wrist scars are superficial in nature, and do not result in instability, elevation, depression or pain.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for a post shrapnel wound of the right thumb and index finger have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8515 (2016).

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's wrist condition, to include scarring have not been met.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.118, Diagnostic Code 5003, 5215, 7800, 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for a right wrist condition and shrapnel wound on his thumb and index finger.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The Veteran was afforded VA examinations in October 1995, January 1997, December 1998, December 2000, August 2008, May September 2008, May 2014.  He was scheduled for a VA examination in May 2016 but the Veteran failed to report to the examination without show of good cause.  A review of the Examination Request dated April 2017 reflected accurate information pertaining to the Veteran's address and telephone number.  The Veteran's representative submitted a Due Process Waiver dated July 3, 2017, requesting Board adjudication.  In addition, the Veteran's representative also submitted a letter dated July 21, 2017 requesting the case be advanced on the docket due to the Veteran's age.  

The Board finds that the VA examination reports are adequate to decide the case because it is predicated on a review of the claims file, as well as on examinations during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in May 2014.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

a.  Post Shrapnel Wound Right Thumb and Index Finger

Diagnostic Code 8515 provides ratings for paralysis of the median nerve.  It provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  The Veteran in this case is right hand dominant and will be rated under the major side of Diagnostic Code 8515.  

The Veteran was granted a 30 percent disability rating for his post shrapnel wound of the right thumb and index finger by a February 1997 rating decision.  It is the Veteran's contention that he is granted a higher disability rating based on the severity of his condition.  

In October 1995, the Veteran reported to a VA examination for an evaluation for his right wrist and chest.  There, the Veteran reported pain at the base of the thumb and numbness, which was intermittent, extending to his distal radius, or wrist.  He added that the numbness would be relieved by applying Ace wrap to his wrist and thumb.  Upon examination, the examiner found gross sensory deficit along the dorsal surface of the right thumb.  There was decreased sensation of the radial aspect and ulnar aspect of the right index finger.  As a result, he was granted a 20 percent rating.  
In March 1996, the Veteran underwent a right hand de Quervain's tenosynovitis release.  Based on the statements he made during a VA examination in January 1997, the operation offered improvement.  The numbness at the tip of the thumb and tip of the index finger was resolved.  However, he still reported numbness, pain, and weakness in his right hand.  He wore a thumb spica splint as a mean to control the pain.  Upon examination, the examiner noted decreased extensor strength of the right thumb and index finger.  The Veteran complained of pain on abduction and tenderness to palpation of the thumb and the space between the thumb and index finger.  Based on these findings, RO granted an increased rating from 20 percent to 30 percent disabling in the February 1997 rating decision.  

In December 1998, the Veteran returned for a VA examination for an evaluation of his hand and fingers.  He continued to report numbness with decreased sensation throughout the thumb.  The examiner noted that his finger was well colored and the vascular status appeared normal.  This thumb motion showed an abduction of 90 degrees, adduction of 20 degrees and PIP motion of 20 degrees.  

Another VA examination in November 2000 reported that the Veteran's thumb showed a flexion of 40 degrees, carpometacarpal joint flexion at 50 degrees and extension only at 10 degrees.  Because of the limited motion, the examiner recommended that Veteran undergo a neurological evaluation of his hand and forearm due to possible nerve damage.  While the examiner was not certain of any neurological damage, he presumed that there may be some damage to his tendons.  

Approximately 8 years later, the Veteran was afforded another VA examination for his hand in August 2008.  The Veteran reported tingling feeling and numbness of the thumb and attributed it to the shrapnel wound on his wrist.  Upon examination, the Veteran was able to make a full fist and oppose thumb to the tip of index, middle, ring, and little finger.  The examiner reported that while the Veteran has subjective numbness in the thumb and index finger, he was able to bring the fingertip to midcarpal crease leaving no gap between midcarpal region and fingertips.  A range of motion test revealed MP joint at 90 degrees, PIP at 0-110 degrees, DIP at 0-70 degrees, and at thumb, abduction was at 0-80 degrees, flexion at 60 degrees at MP joint and IP joint at 80 degrees.  His pinch and grasp was rated at 5 out of 5.  In conclusion, the examiner reported normal right hand with no clinical evidence of loss of muscle strength or neovascular impairment due to hand impairment.  There is no evidence of musculoskeletal limitation from thumb impairment either due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-ups.  The examiner found no evidence of adverse impact on activities of daily living, personal grooming, hygiene, transportation, or his occupation.  There was no loss of dexterity in pinch and grasp.  The examiner however, stated that the Veteran's numbness in the thumb and index finger should be examined and addressed by a neurology consultant.  

The Veteran underwent a neurological examination in September 2008 to assess further damages undetected by prior examinations.  Upon examination of the Veteran's extremities, the examiner noted that the Veteran had good strength throughout with the exception of his right hand.  There, he found weakness of opposition and weak pinch on the right side.  While there was some decreased effort, no atrophy was noted.  Similar to previous findings, the examiner noted loss of sensation in the thumb of the right hand.  Deep tendon reflexes were 2+ and equal.  In conclusion, he noted median nerve injury to the right hand.  

The matter was before the Board in March 2014.  The claim was remanded for a new VA examination to accurately assess the severity of his thumb and index finger.  As a result, the Veteran was afforded aVA examination in May 2014.  There, the Veteran reported increased pain with use of the right hand and when the hand is swollen.  Upon examination, the examiner found no gap between the thumb pad and the fingers, no gap between any fingertips and the proximal transverse crease of the palm and no evidence of painful motion in attempting to touch the fingertips to the palm.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to perform repetitive-use testing and demonstrated no additional limitation of motion for any fingers.  He was able to oppose his thumb without showing a gap between the thumb pad and fingers post-test.  The examiner however, found functional loss and additional limitation in range of motion after a repetitive use testing.  Both his thumb and index finger showed weakened movement, excess fatigability, pain on movement, and swelling.  It however, did not have a functional impact on his ability to work.  The Veteran demonstrated tenderness or pain to palpation for joints or soft tissue of the hand, including his thumb and fingers.  A muscle strength test revealed a score of 4 out of 5.  There was no ankylosis in either the thumb or any of the fingers.  

Under Diagnostic Code 8515, the term "incomplete paralysis" of the median nerve and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 C.F.R. § 4.124a.

Based on the collective existing evidence of record, the Board finds that the Veteran's symptoms warrant a 30 percent disability rating.  During the appeal period, the Veteran reported consistent numbness with decreased sensation throughout his thumb.  The August 2008 VA examiner noted that the Veteran experienced tingling and continued numbness of the thumb.  There was no loss of dexterity in pinch and grasp.  The Veteran's September 2008 VA neurological examination diagnosed the Veteran with median nerve injury.  He noted weakness of opposition, weak pinch, decreased effort, and loss of sensation in the thumb.  However, it was still able to make a full fist and touch the tip of his thumb to the tip of his index, middle, ring, and little finger.  He was able to bring his fingertips to the midcarpal crease without leaving a gap between the midcarpal region and fingertips.  The Veteran also demonstrated normal pinch and grasp strength and his tendon reflexes were 2+ and equal, which indicate normal range.  

To qualify for a higher disability rating of 50 percent, the Veteran must demonstrate evidence of incomplete paralysis of his thumb and index finger to a severe degree.  While there is decreased effort, and sensations of numbness and tingling, the evidence does not indicate any paralysis of his fingers or hand.  There is no indication of severe numbness and muscle atrophy.  His extensive medical record does not note a severe incomplete paralysis of the radial or ulnar nerve.  Additionally, the Veteran has not reported constant pain of this thumb and index finger to a severe degree.  

To warrant a rating of 70 percent disabling, the evidence must show complete paralysis of the hand inclined to the ulnar side, the index and middle fingers most extended than normal.  There is no evidence to suggest such paralysis.  The Veteran does not have muscle atrophy of the thenar eminence, thumb, in the plane of the hand.  While there is some limitation of flexion, flexion is still present.  His examinations have consistently demonstrated that he is able to make a full fist and he has been able to touch all other fingers with the tip of his thumb.  

While the Board notes the Veteran's existing symptoms of his fingers, a disability rating greater than 30 percent is not warranted.  

b.  Right Wrist Condition, to Include Scarring 

Under Diagnostic Code 7800, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement. 38 C.F.R. § 4.118 , Diagnostic Code 7800.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement. Id.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.  

Diagnostic Code 7805 applies to other scars (other than burn scars), including linear scars, and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, VA is to evaluate any disabling effect(s) not considered in a rating provided under such Diagnostic Codes under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint or joints involved.  When limitation of motion at the joint involved is noncompensable, a 10 percent rating is warranted.  Diagnostic Code 5215 [wrist, limitation of motion of] provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm. The 10 percent rating is the maximum rating provided under Diagnostic Code 5215. 38 C.F.R. § 4.71a, Diagnostic Code 5215.

The Veteran was first afforded a VA examination in October 1995.  There, the Veteran stated that he suffered a shrapnel wound to his right wrist in Vietnam in 1966.  As a result, he has experienced numbness of the right thumb, which he described as intermittent extending to down to his wrist.  Upon examination, the examiner did not find any deformity, angulation, false motion, or shortening.  The range of motion showed that his dorsiflexion was at 10 degrees, volar flexion at 40 degrees, ulnar deviation at 40 degrees, and radial deviation at 20 degrees.  X-rays were noted to be unremarkable.  While he later granted service connection, he received a noncompensable rating.  

After the March 1996 right hand de Quervain's tenosynovitis release operation, the Veteran underwent a VA examination in January 1997.  There, his right wrist flexion revealed a flexion of 40 degrees (compared to 60 degrees on his left wrist).  His extension was limited to 25 degrees with pain, his deviation radial was at 15 degrees and his deviation ulnar was at 50 degrees.  

In a December 1998 VA examination, the Veteran showed extreme pain during a Finkelstein test.  The March 1996 surgery had left a scar on the distal forearm, measuring at 3 cm in length with no tenderness over the area.  The examiner also noted a z-type of scar approximately 10 cm in length.  Passively, he had 80 degrees flexion in the wrist, both in dorsiflexion and palmar flexion.  Active movement is 40 degrees palmar flexion and 40 degrees dorsiflexion with pain.  His radial deviation was recorded at 0 degrees with 30 degrees passive with pain.  His ulnar deviation was at 40 degrees, which was a decrease from March 1996.  

Approximately two years later, the Veteran reported to another VA examination in November 2000.  There, his wrist showed a dorsiflexion of only 20 degrees and palmar flexion of 30 degrees.  His radial deviation was recorded at 10 degrees and ulnar deviation was at 15 degrees.  The results show an overall decrease in his range of motion.  Because of this reduction, the examiner recommended a neurological examination to identify any possible additional damage.  The examiner counted and noted at least 5 scars on the Veteran's wrist.  He noted the functional scar below the elbow, on the palmar surface of the forearm.  Later in an August 2001 VA treatment record, the physician also noted the Veteran's scar and his decreased range of motion in all planes with guarding.  His grip was scored at 4 out of 5 with chronic wrist pain.  

He was granted a compensable rating of 10 percent by a December 2001 rating decision.  However, the Veteran contends that he should be granted a higher disability rating and was afforded another VA examination August 2008.  There, the examiner noted the shrapnel wound to the wrist.  He reported that the Veteran had a limitation in forceful grasping and lifting heavy weight due to discomfort in the right wrist.  However, the examiner found no evidence of additional limitation either due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-ups.  There was also no evidence of adverse impact on activities of daily living, personal grooming, hygiene, transportation, or his occupation.  

In September 2008, the Veteran underwent an evaluation for his scars during a VA examination.  The examiner noted that the Veteran did not have any focal complaints of painful scars during the examination.  There was no evidence of any pain or adherence to underlying tissues on any of the scars.  There was no indication of scar instability, elevation, or depression.  The examiner noted that most of the scars appeared somewhat superficial in nature.  There was no evidence of inflammation, edema, or keloid formation over any of the scars.  In conclusion, the examiner found that the scars did not preclude movement or cause any functional loss or range of motion.  

Pursuant to a March 2014 Board remand, the Veteran was afforded a VA examination in May 2014.  There, his range of motion showed a palmar flexion of 60 degrees with pain manifesting at 50 degrees, wrist dorsiflexion at 50 degrees with pain beginning at 40 degrees.  After a repetitive motion testing, his palmar flexion ended at 50 degrees, and his dorsiflexion ended at 40 degrees.  After a repetitive-use testing, the Veteran demonstrated additional functional loss/functional impairment of the wrist, with less movement than normal, excess fatigability, pain on movement, and swelling.  A muscle strength test show 5 out of 5 score.  His ulnar deviation was recorded at 35 degrees and his radial deviation was recorded at 15 degrees.  A diagnostic image test revealed no degenerative or traumatic arthritis but his x-rays show area of lucency due to surgery.  

The Board finds that the Veteran is not compensable under Diagnostic Codes 7800 and 7805, the Veteran.  While the Veteran does have scars on his wrist, it does not rise to a compensable rating, which requires at least one characteristic of disfigurement.  For purposes of evaluation of under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are: a scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters.  The Veteran's May 2014 VA examination measured two volar scars at 2.0 cm in length by 0.1 cm in width and 5.0 cm in length by 0.2 cm in width.  His radial scar was recorded at 9.0 cm in length by 0.2 cm in width.  His proximal volar scar was measured at 3.0 cm in length by 0.3 cm in width.  Additionally, the Veteran's September 2008 VA examination for his scar revealed no adherence to underlying tissues on any of the scars, no indication of scar instability, elevation, and depression.  The examiner noted that most of the scars appear somewhat superficial in nature.  Additionally, even with five scars, the Veteran does not qualify for an additional rating under Diagnostic Code 7804 for scarring because they are not unstable or painful, as reported in the September 2008 VA examination.  

Under Diagnostic Code 5003 and 5215, the Board finds that a disability rating in excess of 10 percent is not warranted.  The Veteran has received a 10 percent rating under Diagnostic 5003 for his limitation of motions in the wrist with pain.  His limitations are not compensable under Diagnostic Code 5215 because medical record does not show a dorsiflexion of less than 15 degrees, nor a palmar flexion limited in line with forearm.  The Board has also considered additional rating under Diagnostic Code 5214.  However, under this diagnostic code, the Veteran may be entitled to a higher rating only if ankylosis was present.  His extensive and consistent medical record does not reflect a diagnosis of ankylosis of the wrist at any point during the appeal period.  Thus, a disability rating of higher than 10 percent is denied.  



ORDER

Entitlement to an evaluation in excess of 30 percent for status post shrapnel wound right thumb and index finger is denied. 

Entitlement to an evaluation in excess of 10 percent for a right wrist condition, to include scarring is denied.




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


